DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination 
Applicant’s request for Suspension of Action of the instant application filed 10/01/2021 has expired.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was also filed on 10/01/2021 and has been entered.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nangeroni et al. (“Nangeroni”)(US 6,183,814) in view of Tilton (US 2009/0142528), Narancic et al. (“Narancic”)(US 6,416,620), Swoboda et al. (“Swoboda”)(US 2006/0286325) and legal precedent.
Nangeroni (fig. 1-10) teaches a method of manufacturing a heat sealable and recyclable packaging structure package comprising:
(re: certain elements of claim 1) extrusion coating released fibers with and a plurality of polymer/particle fragments comprising a thermoplastic and particles (fig. 5 and col. 8, ln. 55+ 
 wherein the extrusion process is carried out under the following conditions:
 the polymer/particle fragments resin having a melt flow index from 4 g/10 min to 16 g/10 min (col. 16, ln. 30-col. 17, ln. 30; Table 4 and fig. 7);
a melt temperature of about 560 (col. 13, ln. 50-64 teaching of “about” 560);
an extruder screw or tube barrel pressure from 1,200 psi to 2,500 psi (Table 5; col. 37- 38);
 an air gap from 4" to 16" (col. 9, ln. 50-60 and col. 12, ln. 13-40);
a die gap from 0.020" to 0.050" (col. 12, ln. 29-38); and
barrel and die zone temperatures from 400 °F to 640 °F (col. 13, ln. 50-64); and
an extrusion lamination line speed from 100 FPM to 3,500 FPM (col. 14, ln. 10-20);
(re: claim 5) wherein the particles of the polymer/particle fragments comprise mineral particles, and
 wherein the mineral particles are selected from the group consisting of clay, kaolin, CaCO3, mica, and silica (col. 27, ln. 12-30);
(re: claim 16) wherein the thermoplastic has a physical melt flow index of from 4 g /10 min to 16 g /10 min (col. 16, ln. 30-col. 17, ln. 30; Table 4 and fig. 7).

Nangeroni as set forth above teaches all that is claimed except for expressly teaching 
(re: certain elements of claim 1) a melt temperature from 590 °F + 20%;
  wherein the plurality of polymer/particle fragments have a mean surface area of 0.0005 mm2 to 2 mm2 and a density of 1.01 g/cm3 to 4.75 g/cm3;
(re: claim 2) wherein the polymer/particle fragments have a mean surface area of from 0.01 mm2 to 2 mm2;
2/g to 1.3 m2/g;
(re: claim 4) wherein the particles of the polymer/particle fragments have a hardness of between 2.0 to 4.0 Mohs and an average surface area of from 1.8 m2 to 2.3 m2;
(re: claim 6) wherein the mineral particles have a mean diameter of from 4 pm to 14 pm;  
(re: claim 7) wherein from 35% to 99% of the polymer/particle fragments have a mean surface area of 0.0005 mm2 to 2 mm2 and a density of 1.01 g/cm3 to 4.75 g/cm3;
(re: claim 8) wherein the released fibers comprise reusable fiber containing pulp are suitable for manufacture of new paper products;
(re: claim 9) wherein the released fibers comprise softwood fibers, hardwood fibers, or a mixture of softwood and hardwood fibers;  
(re: claim 10) wherein the mixture of softwood and hardwood fibers comprises from 5% to 95% softwood fibers;
(re: claim 11) wherein the mixture of softwood and hardwood fibers comprises from 25% to 90% softwood fibers;
(re: claim 12) wherein the mixture of softwood and hardwood fibers comprises from 5% to 95% hardwood fibers;  
(re: claim 13) wherein the mixture of softwood and hardwood fibers comprises from 25% to 90% hardwood fibers;
(re: claim 14) wherein the released fibers are derived from a paper having a basis weight of from 30 lbs/3000 sq. ft. to 200 lbs/3000 sq. ft. and a thickness of from 0.010 inches to 0.036 inches;
(re: claim 15) wherein the polymer/particle fragments are dimensioned to pass through 0.005 inch round hole or slotted pressure screens.  

Narancic also teaches that it is well-known to select specific material characteristics, such as % of fibers, particle size and melt points of thermoplastics, during manufacturing of a composite structure and, moreover, that screening is a common recycling step to improve performance of the recycled product (fig. 2 showing recycling steps for “repulped fiber” composite products; col. 5, In. 5-58 teaching screening step and that repulped fiber can be used to manufacture recycled product; col. 6, In. 20-col. 8 teaching composite structure selected with various material performance attributes; col. 11, In. 18-50 teaching that common recycling steps involve 0.006 inch slotted pressure screens).  
Swoboda further teaches that utilizing the claimed melt temperature ranges improves adhesion when extrusion coating an LDPE layer (para. 104-105 teaching melt temperature from 550 to about 650 F when applying LDPE to a paperboard surface; see also fig. 31 and para. 54, 58, 66-67, 76-81, 89-106 teaching  that die gap, air gap and melt temperature are common operating variables).
Indeed, the claimed features related to the material characteristics/performance attributes, such as a particle/screen sizes, hardness or basis weights, type and % of fibers, and/or melt flow, can be regarded as common design configurations or operating parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the recycling arts as the desired performance attributes of the recycled product will impact the specific recycling and manufacturing steps and 


	
Response to Arguments
Applicant’s arguments that the prior art fails to teach the claimed melt temperature range are unpersuasive in view of the reformulated prior art rejection as set forth above.   In particular, as previously noted, the claimed melting temperature—as well as many of the other claimed process conditions—are well-known operating variables that one with skill in the art would find obvious to modify.  Indeed, although Nangeroni teaches a general range involving one type of polymer coating, Swoboda teaches that it is well-known to adjust the melt temperature range when using different types of polymer coatings.   Consequently, as Applicant’s arguments are undermined by a reasonable interpretation of the prior art, the claims stand rejected.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
February 14, 2022